103 F.3d 141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Fernando ALVARADO-OROZCO, Defendant-Appellant.
No. 95-10503.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1996.Decided Nov. 19, 1996.

Before:  FLETCHER, FARRIS, and HALL, Circuit Judges.


1
MEMORANDUM*

STANDARD OF REVIEW

2
We review a district court's determination that a defendant was not a minor participant for clear error.  United States v. Benitez, 34 F.3d 1489, 1497 (9th Cir.1994), cert. denied, 513 U.S. 1197, 115 S.Ct. 1268 (1995).  Although we may review whether a district court understood that it had the discretionary authority to depart from the sentencing guidelines, a district court's discretionary refusal to depart from the sentencing guidelines is not reviewable on appeal.  United States v. Eyler, 67 F.3d 1386, 1390 n. 5 (9th Cir.1995).

DISCUSSION
I. MINOR PARTICIPANT ADJUSTMENT

3
Orozco arranged the drug transaction, knew where to get the drugs and whom to contact, and dealt with the informant.  His role in the criminal activity was not "substantially less culpable" than any co-participants.  Benitez, 34 F.3d at 1497-98.   Orozco's participation is not minor simply because there must have been a supplier.


4
The district court's holding was based solely on Orozco's failure to show he was a minor participant.  There was no punishment for Orozco's decision not to name other participants.

II. PLEA AGREEMENT

5
Orozco argues that the district court did not recognize that it had the authority to depart downward to sentence him to the sentence specified in the plea agreement.  The record shows that the district court was aware of its discretion to depart from the sentencing guidelines, but chose not to do so.  We lack jurisdiction to review this decision.  Eyler, 67 F.3d at 1390 n. 5.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3